DETAILED ACTION
	This Office action is responsive to communication received 12/20/2021 – Election.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
This application is a CON of 16/386,120 04/16/2019 PAT 10940370 which is a CON of 15/602,470 05/23/2017 PAT 10300348 which claims benefit of 62/342,776 05/27/2016.
Election/Restrictions
Applicant’s election without traverse of Group I, Species 3 (Figs. 11C, 16) and Group II, Species 2 (Fig. 12B) in the reply filed on 12/20/2021 is acknowledged.
Status of Claims
	Claims 1-10 are pending.
Drawings
The drawings were received on 01/25/2021.  These drawings are acceptable.
FOLLOWING IS AN ACTION ON THE MERITS:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of USPN 10,940,370 in view of Shine (USPN 5,692,968) and Tanaka (US PUBS 2009/0275420).   Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘370 patent merely present an obvious design difference in the shape of the interior perimeter and the peripheral surface.  Here, the ‘370 patent requires “a top edge, a bottom edge, and a peripheral surface defined between the top edge and the bottom edge collectively form the interior perimeter of the retention cavity, where the top edge and bottom edge define an angled configuration; wherein the substantially flat peripheral surface extends inwardly toward the geographic center of the retention cavity and defines at least one contact surface for engaging and retaining the golf ball; a top edge, a bottom edge, and a rounded peripheral surface defined between the top edge and the bottom edge collectively form the interior perimeter of the retention cavity, where the top edge and the bottom edge define a rounded configuration; wherein the interior perimeter defines a square-shaped configuration; wherein the rounded peripheral surface extends inwardly toward a geographic center of the retention cavity and defines at least one contact surface for engaging and retaining the golf ball; wherein the top edge and the bottom edge extend away from the rounded peripheral surface and form a portion of the interior perimeter that extends outwardly from the retention cavity. Here, Tanaka, at paragraph [0060], obviates the shaping of an interior perimeter as any one of a circular (Fig. 2), angled (Fig. 6) or square configuration (Fig. 7).  Thus, to have modified that claimed invention of the ‘370 patent to include an interior perimeter having a square-shaped configuration would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention in order to simply provide an alternative for the retention cavity, which compliments the overall shape of the back region of the club head.  Moreover, the modification of the ‘370 patent to include a top edge and bottom edge that together form a rounded peripheral surface as opposed to an angled configuration to enable the ball to more easily roll to a captured state within the retention cavity would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention in view of the patent to Shine, which shows it to be old in the art to include a rounded peripheral surface (Figs. 8, 9 and 10) to easily capture and release the golf ball.  
The remaining instant-claimed limitations are encompassed by the claims of the ‘370 patent.  By way of example only, note that claim 2 of the ‘370 patent encompasses the limitations of the alignment aid of instant claim 2.  In the ‘370 patent, claim 4 encompasses the limitations regarding the first dimension of the interior perimeter recited in instant claim 4.  As to 

Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Huber shows a golf ball retriever, of interest;
Seiff shows a putter head with a rear cavity, of interest. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711